Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Remarks
In a response filed on April 2, 2021 (the “Response”), the Applicant amends claims 1-2 and adds claim 3. Claims 1-3 are pending, of which claim 1 is independent.
Response to Arguments
Regarding claims 1-3, the amendments to independent claim 1 and its subsequent inheritance by dependent claims 2-3 changes the scope of the claims. 
Regarding the 35 U.S.C. 112(f) interpretation of claims 1-2, the Applicant’s arguments in view of the amended claims have been fully considered and they are persuasive. Further, the amended claims 1-2 and claim 3 do not invoke a 35 U.S.C. 112(f) claim interpretation.
Regarding the 35 U.S.C. 112b and 35 U.S.C. 112a rejection, the Applicant’s arguments in view of the amended claims have been fully considered and they are persuasive and hence the rejection of claims 1-2 under 35 U.S.C. 112(b) and 35 U.S.C. 112(a) are withdrawn.
Regarding the 35 U.S.C. 103 rejection, the Applicant’s arguments in view of the amendments have been fully considered and they are not persuasive. Further, the amendments to claims 1-3 changes the scope of the claims and necessitates new grounds for rejection. Upon further consideration, a new ground(s) of rejection is made wherein claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al (US Patent Publication No. 2016/0325748 A1; hereinafter Mori) in view of Fairgrieve et al (US Patent Publication No. 2015/0232093 A1; hereinafter Fairgrieve) in view of Tokumochi (US Patent Publication No. 20120179304; hereinafter Tokumochi) in view of Takao (Japanese Patent Application No. JP2013155631A; as evidenced by ESPACENET English translation of JP2013155631; hereinafter Takao). Further, the Applicant argues that Mori and Fairgrieve do not teach the limitations of claims 1-2. 
In response, the Examiner highlights that a person of ordinary skill in the art would find that Mori teach a scheme to control and limit driving force for certain operating conditions and Fairgrieve further teaches speed control and travel distance determination while encountering an obstacle/step and Tokumochi teaches erroneous depression or application of the accelerator pedal and Takao teaches an instance wherein the erroneous depression is related to a sudden start. Hence, the limitations of claims 1-2 as presented for evaluation are taught by Mori, Fairgrieve, Tokumochi and Takao under broadest reasonable interpretation as determined by a person of ordinary skill in the art and the detailed explanation is provided under the 35 U.S.C 103 rejection. Hence, the rejection is maintained. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 
	
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Mori et al (US Patent Publication No. 2016/0325748 A1; hereinafter Mori) in view of Fairgrieve et al (US Patent Publication No. 2015/0232093 A1; hereinafter Fairgrieve) in view of Tokumochi (US Patent Publication No. 20120179304; hereinafter Tokumochi) in view of Takao (Japanese Patent Application No. JP2013155631A; as evidenced by ESPACENET English translation of JP2013155631; hereinafter Takao).
Regarding claim 1, Mori teaches:
A driving force control apparatus, comprising an electronic control unit (ECU) configured to: control a driving force to be generated by a drive device for a vehicle in accordance with an operation amount of an accelerator pedal (Mori: Figure 1, element 101 and paragraph 0019 provides for “vehicle control apparatus” which is equivalent to the driving force control apparatus and figure 1, element 117 and paragraph 0020 provides for “driving force control unit”; Paragraph 0028 provides for “the required driving force control unit 117 converts output from the vehicle speed sensor 203 and output from the accelerator pedal depression amount detection unit 114 into a required driving force required by the vehicle 301”); 
detect an erroneous depression operation, which is an operation by a driver of depressing the accelerator pedal by mistake, based on an erroneous-depression determination condition set in advance (Mori: Paragraph 0010 provides for “an accelerator pedal depression amount detection unit that detects a depression amount of an accelerator pedal of the electric vehicle as an accelerator pedal depression amount”; Figure 2, element S7 provides for a determination condition; paragraph 0042 provides for “accelerator pedal is depressed while the brake apparatus of the vehicle 301 is operative, an excessive required driving force may be generated such that the vehicle 301 jumps forward at the moment the brake apparatus is released. Hence, by adding a determination condition relating to the operating condition of the brake apparatus, the vehicle 301 can be prevented from jumping forward”—i.e. erroneous depression operation by the operator/driver of the accelerator pedal and the determination condition detects the erroneous operation); 
execute driving force limitation control, which is control of limiting the driving force, when the erroneous depression operation is detected (Mori: Figure 1, element 117 and paragraph 0028 provides for driving force control unit that controls the driving force in response to accelerator pedal depression amount detection unit 114 (figure 1, element 114); Figure 2, element S10 and paragraph 0050 provides for “forcible driving force control in which the required driving force is applied regardless of the accelerator pedal depression amount, with the result that the required driving force is controlled to zero regardless of the accelerator pedal depression amount (step S10)”—i.e. limiting the driving force); 
detect a specific state indicating whether travel of the vehicle is not detected including cases in which the accelerator pedal is operated, during a period in which the driving force is limited (Mori: Paragraph 0003 provides for a vehicle body speed of zero while departure over a bump; Figure 2, step S7 and paragraph 0044 provides for “a determination is made as to whether or not the accelerator pedal depression amount equals or exceeds a predetermined value A1 (an accelerator pedal depression amount) set in advance as desired, and whether or not the motor rotation speed is equal to or lower than a predetermined value M1 (a first rotation speed) determined in advance by experiment or analysis (i.e. whether or not a determination A is established) (step S7)”; Figure 3 shows the graph where vehicle body speed is zero (travel not detected), acceleration pedal depression amount is equal to A1 and the driving force is limited by being maintained at a level less than RDF at time t1); and 
start driving-force-limitation mitigation control, which is control of mitigating the limitation on the driving force, when the specific state is continued to be detected for a predetermined period set in advance or longer (Mori: Figure 3 shows the graph where vehicle body speed is zero (travel not detected), acceleration pedal depression amount is greater than A1 and the driving force limitation is mitigated between durations t2 to t8 (predetermined period or longer) and the calculation between t5 and t7 is equivalent to the wheelbase), 
ECU being further configured to: acquire, when the specific state is detected, a [measure] of the vehicle from a time point when the specific state detected last disappeared, and determine whether [the measure] is an [amount] corresponding to a wheelbase of the vehicle (Mori: Figure 3—calculation between t5 and t6 is equivalent to the wheelbase; Figure 3 (entire figure and specifically element T3) along with paragraph 0065 and equation (1) provides for “T3” and paragraph 0066 provides for “the predetermined value T3 is a time extending from a point at which the drive wheels 105 start to travel over the bump to a point immediately before the driven wheels 106 impinge on the bump”—and the distance between the drive wheels 105 and 106 is equivalent to the wheelbase—and T3 is equivalent to ‘longer than predetermined period’ and the travel distance corresponds to the wheelbase); and 
start the driving-force-limitation mitigation control without requiring the specific state currently detected to continue for the predetermined period or longer, when the [measurement] is the [amount] corresponding to the wheelbase (Mori: Figure 3 (entire figure and specifically element T3) along with paragraph 0065 and equation (1) provides for “T3” and paragraph 0066 provides for “the predetermined value T3 is a time extending from a point at which the drive wheels 105 start to travel over the bump to a point immediately before the driven wheels 106 impinge on the bump”—and the distance between the drive wheels 105 and 106 is equivalent to the wheelbase—and T3 is equivalent to ‘longer than predetermined period’ and the travel distance corresponds to the wheelbase; Figure 3, T3 and T4 demonstrate driving force mitigation control for durations T3 (t5 to t6) and T4 (t5 to t7); Figure 3 and paragraph 0068 provides for RDF1 (required driving force)—which is equivalent to start the driving force limitation mitigation control).
	Since Mori does not explicitly teach ‘acquire, [when the specific state is detected], a travel distance of the vehicle [from a time point when the specific state detected last disappeared], and determine [whether] the travel distance [is a distance corresponding to a acquire, [when the specific state is detected], a travel distance of the vehicle [from a time point when the specific state detected last disappeared], and determine [whether] the travel distance [is a distance corresponding to a wheelbase of the vehicle]’ (Fairgrieve: Paragraph 0059 provides for wheelbase distance and determining duration of time of vehicle travel, distance travelled or both; Figure 5, elements 102 and 104 along with paragraph 0060 provides for ‘predicting an occurrence of step encounter event at leading vehicle wheel and the same event at the following wheel’ and in response to the detection ‘controlling the acceleration or speed or both’; Paragraph 0075 provides for “step is encountered by one or more leading wheels and it is determined that one or more following wheels will pass within a prescribed distance of a path of a leading wheel, the system may control operation of the vehicle in such a manner as to reduce an effect on rate of vehicle progress and/or occupant comfort of the terrain causing the slip or step encounter event”; Claim 24, figure 7 (entire figure) and paragraph 0086 provides for “commands application of the braking torque or shifting of powertrain torque between wheels when the following wheels have travelled a distance corresponding to the length of wheelbase between the leading and following wheels of vehicle 10 from the position at which TCS flag T was set to T=1. The distance may be slightly less than the length of the wheelbase in some embodiments. It is to be understood that this may allow time for the drivetrain to react and that that action has a useful and stabilising effect on vehicle composure”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of Vehicle Control System & Method of Mori with the Travel Distance Determination while encountering an Obstacle/Step techniques as explicitly described in Fairgrieve such that the combined system and method of Mori and Fairgrieve teaches acquire, a travel distance of the vehicle and determine the travel distance [relationship to the wheelbase of the vehicle]. One would have been motivated to make such a combination in order to provide better quality of service, improve (Fairgrieve: Paragraph 0003 and 0070 provides for comfortable ride).
Since Mori in view of Fairgrieve does not explicitly teach the erroneous-depression determination condition is a condition for detecting an [erroneous] operation on the accelerator pedal, Tokumochi (Vehicle Control) in a similar field of endeavor teaches the erroneous-depression determination condition is a condition for detecting an [erroneous] operation on the accelerator pedal (Tokumochi: Abstract, figure 3 (entire figure), figure 9 (entire figure) and paragraphs 0003, 0005, 0010, 0014, 0020, 0025, 0033, 0045, 0052, 0060, 0066, 0079 and claims 1-7 provide for erroneous-depression (or application) of an accelerator pedal detection; Paragraph 0045 provides for “In step 120, the normal-state table 13a (corresponding to an example of the first candidate) is selected for use as a predetermined criteria data in determining the occurrence of an erroneous application of the accelerator”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of Driving Force Control of Mori with the Travel Distance Determination while encountering an Obstacle/Step techniques as explicitly described in Fairgrieve with the Erroneous Depression/Application of Accelerator of Tokumochi such that the combined system and method of Mori, Fairgrieve and Tokumochi teaches the erroneous-depression determination condition is a condition for detecting an [erroneous] operation on the accelerator pedal. One would have been motivated to make such a combination in order to provide better quality of service, improve customer comfort during the ride, business position and maintain compliance with current industrial trends and practice (Tokumochi: Paragraph 0009 provides for detecting errors).
Since Mori in view of Fairgrieve in view of Tokumochi does not explicitly teach wherein  the erroneous operation is a sudden start, Tokumochi (Vehicle Control) in a similar field of (Takao: Abstract provides for detecting a sudden start).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of Driving Force Control of Mori with the Travel Distance Determination while encountering an Obstacle/Step techniques as explicitly described in Fairgrieve with the Erroneous Depression/Application of Accelerator of Tokumochi with the erroneous sudden start detection of Takao such that the combined system and method of Mori, Fairgrieve, Tokumochi and Takao teaches the case wherein the erroneous operation is a sudden start. One would have been motivated to make such a combination in order to provide better quality of service, improve customer comfort during the ride, business position and maintain compliance with current industrial trends and practice (Takao: Paragraph 0001 provides for detecting erroneous depression of accelerator pedal for sudden start).
	Regarding claim 2, the rejection of claim 1 is incorporate. Mori in view of Fairgrieve teaches: 
The driving force control apparatus according to claim 1, wherein the ECU is further configured to: measure a continuation period during which the specific state continues (Mori: Figure 3, elements t1 to t7, T3 and T4 along with equations 1, 2 and corresponding paragraphs provide for a measurement of a continuation period during which the specific state continues), and 
increase a mitigation level of mitigating the limitation on the driving force as the continuation period increases (Mori: Figure 3, driving force between t1-t2, t2-t3, t3-t4, t4-t5, t5-t6 and t6-t7 provide for modulating the driving force levels as the continuation period increases); 
store the mitigation level at a time when the specific state disappears (Mori: Figure 3, element RDF, figure 2, step S18 and paragraph 0061 provides for learning [and storing] the RDF1 (mitigation level)); and 
(Mori: Paragraphs 0068 and 0069 provide for “When it is determined in step S20 that the elapsed time has reached the predetermined value T3 (i.e. Yes), on the other hand, it is determined that the driven wheels 106 are about to impinge on the bump, and therefore, immediately before the bump, the motor control is switched from the speed control, in which the required driving force is controlled at a constant speed, to the forcible driving force control in which the required driving force is applied regardless of the accelerator pedal depression amount, with the result that the required driving force is controlled to the learned value RDF1 regardless of the accelerator pedal depression amount (step S21). At this time, the drive control unit 110 sets the required driving force at the learned value RDF1 regardless of the accelerator pedal depression amount. … In other words, by controlling the required driving force to the learned value RDF1 required for the drive wheels 105 to travel over the bump, an optimum driving force for the driven wheels 106 to travel over the bump is obtained, and as a result, troublesome accelerator pedal operations can be eliminated and shock generated when the driven wheels 106 impinge on the bump can be reduced”).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Mori et al (US Patent Publication No. 2016/0325748 A1; hereinafter Mori) in view of Fairgrieve et al (US Patent Publication No. 2015/0232093 A1; hereinafter Fairgrieve) in view of Tokumochi (US Patent Publication No. 20120179304; hereinafter Tokumochi) in view of Takao (Japanese Patent Application No. JP2013155631A; as evidenced by ESPACENET English translation of JP2013155631; hereinafter Takao) in view of Matsushita et al (US Patent Publication 2012/0296541; hereinafter Matsushita).
Regarding claim 3, the rejection of claim 1 is incorporate. Since Mori, Fairgrieve, Takao and Tokumochi does not explicitly teach the driving force control apparatus according to claim 1, wherein the erroneous-depression determination condition includes a condition relating to an operation speed of the accelerator pedal and a condition relating to an operation amount of the accelerator pedal, Matsushita teaches wherein the erroneous- depression determination condition includes a condition relating to an operation speed of the accelerator pedal and a condition relating to an operation amount of the accelerator pedal (Matsushita: Figures 3-12 (entire figure) and paragraphs 0005, 0040, 0042, 0043, 0044, 0045, 0046, 0047, 0050, 0051, 0052, 0053, 0054, 0074 provide for accelerator pedal stroke stroke and corresponding depression speed (release speed) between intervals t1 and t2—which is equivalent to utilizing both conditions to determine target acceleration which limits driving force).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of Driving Force Control of Mori with the Travel Distance Determination while encountering an Obstacle/Step techniques as explicitly described in Fairgrieve with the Erroneous Depression/Application of Accelerator of Tokumochi with the erroneous sudden start detection of Takao such that the combined system and method of Mori, Fairgrieve, Tokumochi, Takao and Matsushita teaches the erroneous-depression determination condition is a condition for detecting a sudden start operation on the accelerator pedal. One would have been motivated to make such a combination in order to provide better quality of service, improve customer comfort during the ride, business position and maintain compliance with current industrial trends and practice (Matsushita: Abstract provides for improving comfort).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure—US Patents 9061561 B2 (to provide a vehicle control device and vehicle control method capable of reducing unnatural feel experienced by a driver.).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISCHI PANICKER whose telephone number is (571) 270-7924.  The examiner can normally be reached on M-F (7:30 - 16:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571) 270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 







/Tischi Balachandra/Examiner, Art Unit 3662


/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662